Citation Nr: 0432248	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  99-20 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed hepatitis with 
liver transplant.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Kedem, Counsel





INTRODUCTION

The veteran had active duty service from May 1953 to May 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of the RO.  

In December 1999, the Board remanded the claim for further 
action consistent with newly enacted administrative and 
substantive procedures.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  

In January 2004, the Board sought an expert medical opinion 
regarding the issue on appeal.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

In January 2004, the Board sought an expert medical opinion 
regarding the issue on appeal.  Although the opinion is 
undated, its placement in the claims file and dates of 
related documents reflect that it was authored in early March 
2004.  

In March 2004, the Board sent the veteran a Medical Opinion 
Response Form asking whether he would waive initial RO 
consideration of the medical opinion.  

In September 2004, the U.S. Court of Appeals for Veterans 
Claims (Court) withdrew its opinion in Padgett v. Principi, 
18 Vet. App. 188 (2004) (Padgett I), and referred the case to 
the full Court for disposition.  See Padgett v. Principi, 
18Vet. App. 404 (2004) (Padgett II).  

In Padgett I, the Court addressed the question of whether the 
Board had the authority to obtain and consider medical 
opinions in the first instance without remanding the matter 
to the agency of original jurisdiction (AOJ) (for explanatory 
purposes, the AOJ in this instance is the RO) or obtaining 
the appellant's waiver.  

The Court found that, while the Board did have the authority 
to obtain medical opinions pursuant to 38 U.S.C. § 7109 and 
38 C.F.R. § 20.901 but concluded that the Board could not 
consider such additional evidence without remanding a claim 
to the AOJ for initial consideration of the evidence or 
obtaining a waiver from the appellant.  See Padgett II.  

In October 2004, however, the Medical Opinion Response Form 
was returned and indicated that the veteran did not wish to 
waive initial RO consideration of the medical opinion report, 
although he was aware that a remand to the RO would cause 
substantial delay in the issuance of a final Board decision.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

After undertaking any indicated 
development, the RO should review all of 
the evidence of record to include the 
expert medical opinion and readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




